Citation Nr: 0115062	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of 
melanoma.

2.  Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer
INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, Regional 
Office (RO).

This decision will address the issue of service connection 
for residuals of melanoma.  The remand that follows will 
address the issue of service connection for actinic 
keratosis.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  The veteran has a scar on his forehead due to the removal 
of melanoma in 1946, a few months after his discharge from 
service.

3.  There has been no recurrence of melanoma since 1946, and 
the veteran has no other residual of the melanoma. 


CONCLUSION OF LAW

A scar of the veteran's forehead is due to melanoma which is 
presumed to have been incurred in active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110.  

Service incurrence or aggravation of a malignant tumor may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The veteran alleges that in 1946, a few months after his 
discharge from service, he went to a private physician who 
determined that he had a melanoma on his back, as well as a 
melanoma on his forehead, both of which were removed in 1946.  
He claims that he still has a residual scar on his forehead, 
but acknowledges that he has not had any recurrence of 
melanoma since then.  The veteran has not contended that he 
has any other residual of the melanoma, nor is there any 
indication in the evidence that he has any other residual of 
the melanoma.  He asserts that he filed a claim for service 
connection for the melanomas in 1946 and provided VA with 
supportive medical evidence at that time.  He has also 
indicated that the physician who performed the surgery in 
1946 is deceased and that medical evidence pertaining to his 
treatment in 1946 is no longer available.

The claims folder does not contain the medical evidence the 
veteran reportedly submitted to VA in 1946, nor does it 
reflect that a claim for service connection for melanoma was 
adjudicated in 1946 or prior to the March 1999 rating 
decision currently on appeal.  However, the Board has found 
the veteran's statements and testimony concerning the 
presence of melanoma and the treatment therefore in 1946 to 
be credible.  Although the veteran is not competent to 
diagnose melanoma and does not purport to be, he is competent 
to testify that melanoma was diagnosed by his private 
physician in 1946 and that the scar on his forehead is a 
residual of the surgery for the melanoma.  The transcript of 
the veteran's hearing before a decision review officer in 
October 1999 reflects that the scar was observed by the 
decision review officer.  

In the Board's opinion, the evidence supportive of the 
veteran's claim is at least in equipoise with that against 
the claim.  Accordingly, service connection is warranted for 
the residual scar on the veteran's forehead.  38 U.S.C.A. 
§ 5107(b); Pub. L. No. 106-475, 114 Stat. 2096, 2098-99, to 
be codified as amended at 38 U.S.C. § 5107.  


ORDER

Entitlement to service connection for a surgical scar of the 
forehead due to melanoma is granted.


REMAND

The veteran was in the Navy during World War II.  He has 
indicated that his ship was in the South Pacific and that he 
had significant sun exposure.  A November 1999 private 
medical statement indicates that two years of sun exposure in 
the South Pacific could have contributed to the formation of 
the veteran's precancerous skin lesions.  This opinion is not 
adequate for adjudication purposes because the examiner did 
not assess the likelihood that the veteran's actinic 
keratosis is etiologically related to his sun exposure in 
service.  

The RO ordered a VA examination to determine if the veteran's 
actinic keratosis is etiologically related to his sun 
exposure in the South Pacific during World War II.  However, 
the November 1999 VA examination report did not provide the 
requested opinion concerning the etiology of the veteran's 
actinic keratosis.  The examination report was returned to 
the examiner for the requested opinion; however, the examiner 
only indicated that he could not confirm the history of 
melanomas.  Consequently, the examination report remains 
inadequate for adjudication purposes.  

In light of these circumstances, this case is REMANDED for 
the following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care provider 
who may possess additional records 
pertinent to his claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain copies of any indicated 
records.

2.  If the RO is unable to obtain any 
records identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide copies of the outstanding 
records. 

3.  The RO should then schedule the 
veteran for a VA examination by a 
dermatologist to determine the etiology 
of the veteran's actinic keratosis.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated tests and studies should be 
conducted.  The examiner should be 
specifically requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
actinic keratosis is the result of sun 
exposure in the South Pacific for two 
years from 1943 to 1945.

4.  Then, the RO should ensure that the 
above development has been completed and 
should undertake any other development it 
determines to be required to comply with 
the notification and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

5.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim.    

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



